DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited self-laminating label.  The independent claim identifies the uniquely distinct features of a label that include a surface material of a release film having a viscous side, and a first label unit and a second label unit arranged on the surface material side by side and symmetrically distributed along a reference line on the surface material, the first label unit comprises a base material of the release film and a transparent film having a viscous side and a non-viscous side, the non-viscous side of the transparent film and the viscous side of the surface material of the release film are bonded together, and the base material of the release film is bonded to the viscous side of the transparent film, and the second label unit comprises: a surface material of a sticker having a viscous side, and a base material of the sticker having a first side and a second side, wherein the viscous side of the surface material of the sticker is bonded to the first side of the base material of the sticker, and the second side of the base material of the sticker is bonded to the viscous side of the surface material of the release film.  The closest prior art of record, Hodsdon et al. (USPGPub 2006/0233994) and Parks et al. (USPGPub 2015/0279242 A1), disclose different labels, which either singularly or in combination, fail to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 7, 2021